ViRexx Medical Corp. (a development stage company) Interim Consolidated Financial Statements (Unaudited) March 31, 2008 (expressed in Canadian dollars) ViRexx Medical Corp. (a development stage company) Interim Consolidated Balance Sheets (Unaudited) (expressed in Canadian dollars) March 31, 2008 $ December 31, 2007 $ Assets Current assets Cash and cash equivalents 1,046,167 2,533,105 Short-term investments 42,499 42,143 Prepaid expenses and deposits 133,040 139,641 Other current assets 124,147 75,572 1,345,853 2,790,461 Property and equipment 471,221 500,371 1,817,074 3,290,832 Liabilities Current liabilities Accounts payable and accrued liabilities (note 8) 2,337,035 2,103,372 Current portion of obligations under capital lease 4,271 5,931 2,341,306 2,109,303 Commitments and contingencies (notes 9 and 10) Capital deficiency Common shares – no par value, unlimited shares authorized; 72,760,717 shares issued and outstanding 54,064,680 54,064,680 Contributed surplus 12,516,406 12,498,710 Deficit accumulated during development stage (67,105,318 ) (65,381,861 ) (524,232 ) 1,181,529 1,817,074 3,290,832 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. Approved by the Board of Directors “Darrell Elliott” “Douglas Gilpin” Chairman and Director Director ViRexx Medical Corp. (a development stage company) Interim Consolidated Statements of Loss, Comprehensive Loss and Accumulated Deficit (Unaudited) (expressed in Canadian dollars) Three-month period ended Cumulative from October 30, 2000 to March 31, 2008 $ March 31, 2007 $ March 31, 2008 $ Revenue - - - Expenses Corporate administration 1,057,838 1,464,910 18,591,626 Research and development 630,277 1,125,252 19,282,891 Amortization 29,150 650,879 7,964,075 1,717,265 3,241,041 45,838,592 Loss from operations (1,717,265 ) (3,241,041 ) (45,838,592 ) Other income (expenses) Interest 11,686 84,610 977,620 Loss on disposal of property and equipment - - (104,842 ) Impairment of acquired intellectual property (note 6) - - (24,991,344 ) (Loss) gain on foreign exchange (17,878 ) 4,211 (51,124 ) Debenture interest - - (272,960 ) Other - - 19,055 (6,192 ) 88,821 (24,423,595 ) Loss before income taxes (1,723,457 ) (3,152,220 ) (70,262,187 ) Future income tax recovery - 228,193 4,526,803 Net loss and comprehensive loss (1,723,457 ) (2,924,027 ) (65,735,384 ) Accumulated deficit – Beginning of period (65,381,861 ) (33,814,171 ) Accumulated deficit – End of period (67,105,318 ) (36,738,198 ) Basic and diluted loss per common share (note 14) $ (0.02 ) $ (0.04 ) Basic and diluted weighted average number of common shares outstanding 72,760,717 72,760,717 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. ViRexx Medical Corp. (a development stage company) Interim Consolidated Statements of Cash Flows (Unaudited) (expressed in Canadian dollars) Three-month period ended Cumulative from October 30, 2000 to March 31, 2008 $ March 31, 2007 $ March 31, 2008 $ Cash provided by (used in) Operating activities Net loss for the period (1,723,457 ) (2,924,027 ) (65,735,384 ) Items not affecting cash Debenture interest - - 265,487 Amortization 29,150 650,879 7,964,075 Stock-based compensation (note 13) 17,696 102,130 2,422,031 Common share issued to consultants for services rendered - - 148,000 Impairment of acquired intellectual property - - 25,233,970 Loss on disposal of property and equipment - - 104,842 Unrealized foreign exchange gain - - (9,827 ) Future income taxes - (228,193 ) (4,526,803 ) Change in non-cash working capital items (note 15) 191,689 (116,700 ) 2,007,207 Purchase of short-term investments (356 ) (259,324 ) (2,385,513 ) Redemption of short-term investments - 2,662,325 12,679,851 (1,485,278 ) (112,910 ) (21,832,064 ) Financing activities Repayment of obligations under capital lease (1,660 ) (1,368 ) (9,943 ) Issuance of share capital – net of share issue costs - - 33,066,639 Convertible debentures - - 84,856 Repurchase of common shares - - (2,255,776 ) (1,660 ) (1,368 ) 30,885,776 Investment activities Acquisition of property and equipment - - (1,150,396 ) Cash acquired on business acquisitions - - 3,729,561 Proceeds on sale of property and equipment - - 17,753 Expenditures on patents and trademarks - - (267,626 ) Purchase of short-term investments - - (31,426,872 ) Redemption of short-term investments - - 21,090,035 - - (8,007,545 ) (Decrease) increase in cash (1,486,938 ) (114,278 ) 1,046,167 Cash and cash equivalents – Beginning of period 2,533,105 405,354 - Cash and cash equivalents – End of period 1,046,167 291,076 1,046,167 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. ViRexx Medical Corp. (a development stage company) Notes to Interim Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) 1 Going concern These unaudited interim consolidated financial statements have been prepared using Canadian generally accepted accounting principles (“Canadian GAAP”) that are applicable to a going concern, which contemplates that ViRexx Medical Corp. (the “Company” or “ViRexx”) will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of business. The use of these principles may not be appropriate because at March 31, 2008 there was substantial doubt that the Company will be able to continue as a going concern without raising additional financial resources. As announced on March 31, 2008 we expect to file a final short form prospectus for a rights offering in June 2008.The subscription price has not yet been determined and will be equal to the weighted average of the closing price of the Company’s common shares on the Toronto Stock Exchange (“TSX”) for each of the trading days on which there was a closing price during the three trading days immediately preceding the date of the final prospectus in respect of the offering, less a discount of 25%.The Company has applied to list on the TSX the rights distributed under the short form prospectus and the shares issuable upon the exercise of the rights.Approval of such listing will be subject to the Company fulfilling all of the listing requirements of the TSX.The Company has applied to list the shares issuable upon the exercise of the rights (but not the rights themselves) on the American Stock Exchange (“AMEX”). Approval of such listings will be subject to the Company fulfilling all of the listing requirements of the AMEX.The offering will only be available to existing shareholders on the, as yet to be determined, record date.The Company is continuing negotiations to secure a Standby Guarantor for the rights offering.If successful, the Company anticipates raising net proceeds to provide approximately 12 months of operating capital.In the event these negotiations are not successful, the Board of Directors of the Company will undertake a strategic review of its alternatives. The Company’s management continues to consider all financing alternatives and is immediately seeking to raise additional funds for operations from current stockholders and other potential investors. This disclosure is not an offer to sell, nor a solicitation of an offer to buy the Company’s securities. While the Company is striving to achieve the above plans, there is no assurance that such funding will be available or obtained on favorable terms. These unaudited interim consolidated financial statements do not reflect adjustments in the carrying values of the Company’s assets and liabilities, expenses, and the balance sheet classification used, that would be necessary if the going concern assumption were not appropriate.Such adjustments could be material. 2 Nature of operations ViRexx amalgamated under the Business Corporations Act (Alberta) and is a development-stage biotechnology company focused on the development of novel therapeutic products for the treatment of specified chronic viral infections and certain cancers.The Company’s most advanced programs include drug candidates for the treatment of chronic hepatitis B and C, selected solid tumors and liver cancer. ViRexx is listed on the Toronto Stock Exchange (“TSX”) and the American Stock Exchange (“AMEX”).On May 6, 2008, the Company received notification from the AMEX that it was no longer in compliance with certain of the AMEX’s continued listing standards (Note 11). ViRexx Medical Corp. (a development stage company) Notes to Interim Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) 3 Basis of presentation These unaudited interim consolidated financial statements have been prepared by management in accordance with Canadian GAAP for interim financial statements.Except as described in note 4, the accounting principles and methods of computation adopted in these unaudited interim consolidated financial statements are the same as those of the audited consolidated financial statements for the year ended December 31, 2007.However, these unaudited interim consolidated financial statements do not include all information and footnote disclosures required under Canadian GAAP for annual financial statements.Accordingly, these unaudited interim consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto, for the year ended December 31, 4 Changes in accounting policies Effective January 1, 2008, the Company adopted the following new accounting standards related to financial instruments that were issued by the Canadian Institute of Chartered Accountants (“CICA”) in 2006.These accounting policy changes were adopted on a prospective basis with no restatement of prior period consolidated financial statements.The new standards and accounting policy changes are as follows: a) Capital Disclosures (CICA Handbook Section Effective January 1, 2008 the Company adopted the recommendations of CICA Handbook Section 1535 “Capital Disclosures”.This Section establishes standards for disclosing information about an entity's capital and how it is managed in order that a user of the financial statements may evaluate the entity's objectives, policies and processes for managing capital. This new Section did not have a material effect on the Company's consolidated financial statements.Disclosure requirements pertaining to Capital Disclosures are contained in note 18 of these unaudited interim consolidated financial statements. b) Inventories (CICA Handbook Section 3031) Effective January 1, 2008, the Company adopted CICA Section 3031 “Inventories”. This Section prescribes the measurement of inventory at the lower of cost and net realizable value. The cost of inventories comprise all costs of purchase, costs of conversion and other costs incurred in bringing the inventories to their present location and condition. This Section did not have a material effect on the Company's unaudited interim consolidated financial statements. c) Financial Instruments: Disclosures (CICA Handbook Section 3862)/ Presentation (CICA Handbook Section 3863) Effective
